Citation Nr: 1713289	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-30 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to May 1976.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a March 2015 decision, the Board denied service connection for hypertension, hearing loss, tinnitus, a right shoulder disability, and a back disability.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the appeal was pending before the Court, in March 2016, the Veteran's then-attorney and a representative from VA's Office of General Counsel filed a Joint Motion for Partial Remand.  In a March 2016 order, the Court granted the motion, vacated that part of the Board's March 2015 decision which denied service connection for right shoulder and back disabilities, and remanded the matter for readjudication.  The remaining issues addressed by the Board in its March 2015 decision were left undisturbed.  

In August 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development and due process considerations in compliance with the Joint Motion and the Court's order.  As set forth in more detail below, a review of the available record, including both the Veteran's Virtual VA file and his VBMS file, shows that the Board's remand instructions have not yet been fully completed.  Under these circumstances, another remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

First, in its August 2016 remand, the Board noted that the March 2016 Joint Motion had been prompted by the Veteran's submission of additional evidence pertaining to his claimed right shoulder and back disabilities.  This additional evidence included records from Dr. Abram in which he summarized his review of other medical records, including October 2011, October 2012, and October 2013 records from Dr. King.  The Board noted that although the record contained some records from Dr. King, it did not contain the October 2011, October 2012, and October 2013 records referenced by Dr. Abram.  

In light of this deficiency, in its August 2016 remand, the Board directed the RO to ask the Veteran to complete authorization forms that would allow VA to request the relevant, outstanding treatment records from Dr. King.  In correspondence dated in August 2016, VA asked the Veteran to authorize VA to obtain records of his treatment from Dr. King and provided VA Forms 21-4142 and 21-4142a (General Release for Medical Provider Information to VA) for his convenience.  

In September 2016, the Veteran submitted a signed VA Form 21-4142, but only authorized the release of treatment records by Dr. King for the period of September 4, 2012 to November 6, 2012.  As a result, the file is deficient of treatment records the RO was to obtain, as directed by the Board, particularly the October 2011 and October 2013 Dr. King records referenced by Dr. Abram.

In light of the foregoing reason, the Board finds that a remand is necessary to ask the Veteran to submit another valid VA Form 21-4142 or provide records for the treatment dates at issue.  Doing so would ensure substantial compliance with the directives of the Board's August 2016 remand.  See generally Stegall, 11 Vet. App. at 268.   

Second, the Board finds that additional efforts are necessary with respect to potentially outstanding VA clinical records.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility.  38 C.F.R. § 3.159 (c)(2) (2016).  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).

In its August 2016 remand, the Board directed the RO to undertake the necessary efforts to obtain records pertaining to the Veteran from the Mountain View/Johnson City VA Medical Center (VAMC) for the period from 1975 to 1977, as he had reported receiving treatment there during that period.  The record indicates that in September 2016, the AOJ received a negative response from Mountain Home/Johnson City VAMC in response to its request for those records.  Specifically, that facility advised the AOJ that no such records could be located.  In a September 2016 letter, the Veteran RO duly advised the Veteran that they had been unable to obtain records of treatment from Mountain View/Johnson City VAMC for the period from 1975 to 1977.  In November 2016, however, the Veteran advised the RO that he had been advised by a records custodian that his medical records from Mountain View/Johnson City VAMC dated 1975 through 1977 had been shipped to the Nashville VAMC.  In response to the Veteran's assertion, the RO indicated that development would be done to the Nashville VAMC, to ensure that no records were missed.  See Report of General Information, dated November 21, 2016.  The record shows that the RO requested records from the Nashville VAMC in November 2016, but the record currently available to the Board appears to indicate that the request is still outstanding.  

On remand, therefore, the AOJ must ensure that the record is complete by continuing its efforts to obtain records from the VA facility identified by the Veteran until specifically advised that the requested records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the required information and authorization from the Veteran, undertake the necessary efforts to obtain records of treatment with Dr. King dated October 2011 and October 2013.  

2.  The RO should ensure that all necessary efforts have been undertaken to obtain clinical records from the Nashville VAMC for the period of 1975 to 1977.  The RO may only end its efforts to obtain these records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  In the event the RO is unable to obtain these records, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







